Per Curiam,
This action was brought by plaintiff against a large number of people to recover for services as an attorney at law in procuring the incorporation of the borough of Coal Dale in Schuylkill county. The court dis*216charged a rule for judgment for want of a sufficient affidavit of defense against such of the defendants as filed an affidavit, and the plaintiff took this appeal. The statement avers that “the said petition (for the incorporation) was brought to the said plaintiff by Condy C. Gallagher, one of the persons who signed said petition and made oath to the truth of the allegations contained therein, and requested the plaintiff, on behalf of himself and all other persons who signed or caused to be signed said petition, to act as the attorney for the said petitioners for the purpose of procuring the decree of incorporation as prayed for in said petition.” It is not averred or alleged in the statement that Gallagher was authorized by the defendants to obtain the plaintiff’s services or employ him as an attorney in procuring the borough charter, nor is it averred that the defendants in any way recognized him as acting for them as an attorney in the matter. In the absence of such averments, there can be no liability which would sustain a judgment against the defendants. The mere fact that the defendants were petitioners for the incorporation is not sufficient to impose liability for attorney fees for professional services in securing the charter. A plaintiff must aver in his statement a cause of action before the defendant can be required to deny his liability, and judgment cannot be entered for want of a sufficient affidavit of defense if the statement discloses no cause of action against the defendant.
The order discharging the rule for judgment for want of a sufficient affidavit of defense is affirmed.